Filed 5/29/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA









2014 ND 109







In the Matter of the Application for Disciplinary Action Against 

Henry H. Howe, a Member of the Bar of the State of North Dakota



Disciplinary Board of the Supreme 

Court of the State of North Dakota, 
 
Petitioner

v.

Henry H. Howe, 
 
Respondent









No. 20140035







INTERIM SUSPENSION VACATED.



[¶1]	On January 31, 2014, we interim suspended Henry H. Howe until further order of this Court and ordered Disciplinary Counsel to apply to the district court for a professional trustee as provided for in N.D.R. Lawyer Discipl. 6.4.  A professional trustee was appointed by the Grand Forks district court on January 31, 2014.  On May 22, 2014, and in light of the dismissal of the criminal charges against Howe that formed the basis for the interim suspension, Disciplinary Counsel filed a Motion to Vacate Order of Interim Suspension.  On May 23, 2014, David C. Thompson, counsel for Howe, filed a response to Disciplinary Counsel’s motion.  The Court considered the matter, and 

[¶2]	
ORDERED
, that the Motion to Vacate the Interim Suspension entered in this matter on January 31, 2014, is granted.  
See
 
Disciplinary Board v. Howe
, 2014 ND 17, 842 N.W.2d 646.

[¶3]	
IT IS FURTHER ORDERED 
that Howe remains on suspension in a separate matter based on our opinion filed March 11, 2014, in 
Disciplinary Board v. Howe
, 2014 ND 44, 843 N.W.2d 325.

[¶4]	
IT IS FURTHER ORDERED
 that Disciplinary Counsel apply to the Grand Forks district court to conclude the professional trusteeship and to release the trustee from the duties and obligations imposed by N.D.R. Lawyer Discipl. 6.4.

[¶5]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom



[¶6]	The Honorable Daniel J. Crothers was unavoidably absent and did not participate in this order.